               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:97-CR-3019

vs.
                                                           ORDER
TIMOTHY C. WASHINGTON,

                   Defendant.


      This matter is before the Court on the defendant's unopposed motion to
reduce sentence (filing 326) pursuant to § 404 of the First Step Act of 2018,
Pub. L. No. 115-391, 132 Stat. 5194 (2018). The parties have stipulated to a
sentence reduction to 262 months. Filing 327. The Court, having reviewed the
record and considered the factors enumerated in 18 U.S.C. § 3553(a), agrees
that the parties' stipulated reduction is appropriate. And because the
defendant has already served at least 262 months of his sentence, the
stipulated reduction results in a sentence of time served. Accordingly,


      IT IS ORDERED:


      1.    The 2019 First Step Act Retroactive Sentencing Worksheet
            (filing 325) is adopted without change.


      2.    The parties' stipulation (filing 327) is approved.


      3.    The defendant's unopposed motion to reduce sentence (filing
            326) is granted.
4.   The defendant's sentence is reduced to time served.


5.   An amended judgment will be entered.


Dated this 28th day of March, 2019.


                                    BY THE COURT:



                                    John M. Gerrard
                                    Chief United States District Judge




                              -2-
